DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 16/516298 has claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20 pending.  
Claims 2, 5, 9, 12, 16, and 19 are cancelled.

Priority
Applicant did not claim for any domestic or foreign priority. The effective filing date of this application is July 19, 2019.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 8, 10-13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman (Pub. No. US2014/0130056; hereinafter Goodman) in view of Mehrara et al. (Pub. No. US2015/0046684; hereinafter Mehrara) in view of Haber (Pub. No. US2009/0055813; hereinafter Haber) in view of Chen et al. (Pub. No. US2018/0136918; hereinafter Chen).
Regarding claims 1 and 8, Goodman discloses the following: 
A method for scheduling tasks, the method comprising: 
receiving, by a computing system, an Input/Output (I/O) operation from a client; 
(Goodman teaches receiving, by the computing system, an Input/Output (I/O) operation via code invocation in a new thread from a client executor [0150], e.g. The client executor is also a Java Servlet. Its only job is to invoke the developer's code in a new thread and to respond with a HTTP OK message back to the scheduler (letting it know that the job has been started). The developer must implement an interface that allows the client executor to pass parameters from the scheduler's HTTP request to the developer's code. The developer's code must be able to interpret the data passed from the scheduler detailing the work; since, however, this identifier comes from the developer's code (that creates the work units), this is reasonable” [0150], [0023-0024])
identifying tasks associated with the I/O operation; 
(Goodman teaches identifying tasks [Abstract] associated with the I/O operation [0024, 0072, 0103]. 
See citations: 
“A dependency lattice describes the relationship between units of execution and their inputs. These inputs may be other units of execution or may be independent data” [0072]
“For the second phase of the test implementation, I created a dependency lattice by relationship and flow date. Thus, the dependency lattice is much more complicated, though it represents the same inputs and outputs” [0103])

(Goodman teaches ordering the tasks [0033], e.g. “(for example, in a queue identifying an order of specific tasks to be performed)” [0039], based on task dependencies [0033] to obtain task order, e.g. “preferred order of executing the work units shown as nodes in graph 400 is represented by the shortest paths through the graph. Those shortest paths pass through the artificial, zero-weight links before traversing the one-weight links that represent existing dependencies” [0033])
selecting a highest order task based on the task order; 
(Goodman teaches selecting a highest order task, e.g. “the artificial, zero-weight links” [0033; Figure 4, see elements with weight of “0”] or a “the top-level nodes” [0116], based on the task order [0012, 0033])
executing the highest ordered task; and 
(Goodman teaches executing the highest ordered task – see work execution of task with zero-weight link [0033])

However, Goodman does not disclose the following:
updating, dynamically, based on an execution of the highest order task from the updated task order, a second set of edge weights for remaining tasks in updated task order to obtain a second updated task order, wherein at least one of the first set of edge weights is modified after the execution of the highest ordered task, 
Nonetheless, this feature would have been made obvious, as evidenced by Mehrara.
(Mehrara teaches updating, dynamically, based on an execution of the highest order task from the updated task order, a second set of edge weights for remaining tasks [0072, 0077] in updated task order to obtain a second updated task order, e.g. “generating updated weight values for program instructions associated with a set of remaining nodes in the graph” [Claim 6 of Mehrara], wherein at least one of the first set of edge weights is modified to become the second set of edge weights [0077] after the execution of the highest ordered task, e.g. “A thread that executes strand 760 may thus issue load instructions 702, 704, and 706 and then release hardware resources allocated to that thread by executing yield 762” [0076])
These teachings of Mehrara are applicable with respect to ordered tasks of Goodman, in order to improve builds/compilations.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Goodman with the teachings of Mehrara. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation.
The motivation would have been as follows: “In doing so, device compiler and linker 324 may generate additional strands for execution by other threads” [0078 – Mehrara].

However, Goodman in view of Mehrara does not disclose the following:
(1)	selecting a highest order task from the updated task order; 
(2)	executing the highest ordered task from the updated task order, wherein tasks with a zero-edge weight are not executed; and 
Nonetheless, this feature would have been made obvious, as evidenced by Haber.
(1) (Haber teaches selecting a highest order task or function from the updated/ranked task or function order [0056, 0059], e.g. “step 68 begins a sequence in which all the functions in the call graph G are evaluated in descending topological order, beginning with functions in the roots. A function f is selected…” [0056])
(2) (Haber teaches executing the highest ordered task or function – in its cloned representation – from the updated task order [0060; Fig. 3, Elements 68, 72, 76, 78, 80, 82], wherein tasks or functions with a zero-edge weight are not executed [0087, FIG. 4, Element 110], e.g. “For example if the edge 116 (j,f) was never executed during profiling (i.e., has a weight of zero) and other edges have a weight larger than zero, then block 110 becomes the best option, as it breaks the cycle” [0087])
These teachings of Haber are applicable to the tasks in the graph of Goodman in view of Mehrara.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Goodman in view of Mehrara with the teachings of Haber. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: “After performance of the profiling steps in final step 84, results can be displayed for the operator. Clones may have been created earlier in decision step 72 as a result of pre-defined criteria. Even after profiling, however, a module in the optimizer is capable of aggregating or rearranging clone-specific profile data so that the operator can establish classes of clones to be compared against other classes by display of class results” [0066 – Haber].

However, Goodman in view of Mehrara in view of Haber does not disclose the following:
and wherein the task dependencies are generated by a compiler during compile-time.
Nonetheless, this feature would have been made obvious, as evidenced by Chen.
(Chen discloses that the task dependencies are generated by a compiler during compile-time [0004, 0141] – see relevant citations about compiler below: 
“weighting, by the compiler, nodes and edges in the call graph to generate a weighted call graph” [0004]
“Each call graph edge is weighted according to a number of calls between the nodes associated with the edge. This information may all be determined statically by the compiler at compile time by analyzing the original code and determining the size of the portions of code in the compiled code that correspond to the nodes in the global call graph and determining an estimate of the number of calls anticipated between nodes, such as based on iterations in loops referencing portions of code, or the like” [0141])
Evidence of Chen suggests that weights can be updated for edges in the graph of Goodman in view of Mehrara in view of Haber.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Goodman in view of Mehrara in view of Haber with the teachings of Chen. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: “Thus, the weights may be determined through static program analysis or by profiling, for example, and the result may be a weighted call graph that may be the basis for the partitioning mechanisms” [0141 - Chen].
Regarding claims 3, 10, and 17, Goodman in view of Mehrara in view of Haber in view of Chen disclose the following: 
wherein at least one edge weight of the first set of edge weights is non-zero.  
(Goodman teaches that at least one edge weight of the first set of edge weights is non-zero [0033, 0076] – see evidence of “the one-weight links that represent existing dependencies” [0033] and “edges that exist 1” [0076])
Regarding claims 4, 11, and 18, Goodman in view of Mehrara in view of Haber in view of Chen disclose the following: 
wherein the task dependencies are specified using a directed graph comprising a plurality of edges; 
(Goodman teaches that the task dependencies are specified using a directed graph, e.g. “a representation of a plurality of work units, structured as a directed graph of dependent tasks, then transforms that graph into a weighted graph in which the weights indicate a preferred path or order of traversal of the graph” [Abstract], comprising a plurality of edges [Claim 1 of Goodman] – evidenced by “(c) the edges of the graph represent dependencies between tasks” [Claim 1 of Goodman])
wherein each of a first set of edges in the directed graph is associated with one of the first set of edge weights;[[,]]  and 
(Goodman teaches that each of a first set of edges in the directed graph [Abstract] is associated with one of the first set of edge weights, e.g. “artificial nodes and weight each edge. [SEE FIG. 2]” [0075])
Regarding claims 5, 12, and 19, Goodman in view of Mehrara in view of Haber in view of Chen disclose the following: 
wherein the task dependencies are generated during compile-time.  
(Goodman teaches that the task dependencies [Abstract; 0054, 0070-0071] are generated during compile-time [0064])
Regarding claims 6, 13, and 20, Goodman in view of Mehrara in view of Haber in view of Chen disclose the following: 
wherein each at least portion of the task dependencies are specified using a directed graph.  
(Goodman teaches that each at least portion of the task dependencies are specified using a directed graph [Abstract, 0012, 0031])
Regarding claim 15, Goodman discloses the following: 
A computing system, comprising: 
a processor, 
(Goodman discloses a processor, e.g. “One or more of such machines could include single- or, more likely, multiple-core central processing units (CPUs)” [0017])
a scheduler; and 
(Goodman discloses a scheduler, e.g. “a scheduler computer system in accordance with the invention, referred to as a scheduler 100, communicates with one or more worker computer systems, each referred to as a task server 102” [0017])
wherein the scheduler when, executed by the processor enables the scheduler to perform a method, 
(see Goodman [0017], which discloses a schedule executed on one or more processing units of a machine [0017] in order to perform a method, e.g. “a method in accordance with the invention is executed by a scheduler 100 that operates in conjunction with a plurality of task servers 102” [0021])
the method comprising: 
receiving, by the computing system, an Input/Output (I/O) operation from a client; 
(Goodman teaches receiving, by the computing system, an Input/Output (I/O) operation via code invocation in a new thread from a client executor [0150], e.g. The client executor is also a Java Servlet. Its only job is to invoke the developer's code in a new thread and to respond with a HTTP OK message back to the scheduler (letting it know that the job has been started). The developer must implement an interface that allows the client executor to pass parameters from the scheduler's HTTP request to the developer's code. The developer's code must be able to interpret the data passed from the scheduler detailing the work; since, however, this identifier comes from the developer's code (that creates the work units), this is reasonable” [0150])
identifying tasks associated with the I/O operation; 
(Goodman teaches identifying tasks [Abstract] associated with the I/O operation [0024, 0072, 0103]. 
See citations: 
“A dependency lattice describes the relationship between units of execution and their inputs. These inputs may be other units of execution or may be independent data” [0072]
“For the second phase of the test implementation, I created a dependency lattice by relationship and flow date. Thus, the dependency lattice is much more complicated, though it represents the same inputs and outputs” [0103])

(Goodman teaches ordering the tasks [0033], e.g. “(for example, in a queue identifying an order of specific tasks to be performed)” [0039], based on task dependencies [0033] to obtain task order, e.g. “preferred order of executing the work units shown as nodes in graph 400 is represented by the shortest paths through the graph. Those shortest paths pass through the artificial, zero-weight links before traversing the one-weight links that represent existing dependencies” [0033])
selecting a highest order task based on the task order; 
(Goodman teaches selecting a highest order task, e.g. “the artificial, zero-weight links” [0033; Figure 4, see elements with weight of “0”] or a “the top-level nodes” [0116], based on the task order [0012, 0033])
executing the highest ordered task; and 
(Goodman teaches executing the highest ordered task – see work execution of task with zero-weight link[0033])

However, Goodman does not disclose the following:
updating, dynamically, based on an execution of the highest order task from the updated task order, a second set of edge weights for remaining tasks in updated task order to obtain a second updated task order, wherein at least one of the first set of edge weights is modified after the execution of the highest ordered task, and 
Nonetheless, this feature would have been made obvious, as evidenced by Mehrara.
(Mehrara teaches updating, dynamically, based on an execution of the highest order task from the updated task order, a second set of edge weights for remaining tasks [0072, 0077] in updated task order to obtain a second updated task order, e.g. “generating updated weight values for program instructions associated with a set of remaining nodes in the graph” [Claim 6 of Mehrara], wherein at least one of the first set of edge weights is modified to become the second set of edge weights [0077] after the execution of the highest ordered task, e.g. “A thread that executes strand 760 may thus issue load instructions 702, 704, and 706 and then release hardware resources allocated to that thread by executing yield 762” [0076])
These teachings of Mehrara are applicable with respect to ordered tasks of Goodman, in order to improve builds/compilations.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Goodman with the teachings of Mehrara. 
The prima facie case of obviousness would have been the same as that of claims 1 and 8.

However, Goodman in view of Mehrara does not disclose the following:
(1)	selecting a highest order task from the updated task order; 
(2)	executing the highest ordered task from the updated task order, wherein tasks with a zero-edge weight are not executed; and 
Nonetheless, this feature would have been made obvious, as evidenced by Haber.
(1) (Haber teaches selecting a highest order task or function from the updated/ranked task or function order [0056, 0059], e.g. “step 68 begins a sequence in which all the functions in the call graph G are evaluated in descending topological order, beginning with functions in the roots. A function f is selected…” [0056])
(2) (Haber teaches executing the highest ordered task or function – in its cloned representation – from the updated task order [0060; Fig. 3, Elements 68, 72, 76, 78, 80, 82], wherein tasks or functions with a zero-edge weight are not executed [0087, FIG. 4, Element 110], e.g. “For example if the edge 116 (j,f) was never executed during profiling (i.e., has a weight of zero) and other edges have a weight larger than zero, then block 110 becomes the best option, as it breaks the cycle” [0087])
These teachings of Haber are applicable to the tasks in the graph of Goodman in view of Mehrara.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Goodman in view of Mehrara with the teachings of Haber. 
The prima facie case of obviousness would have been the same as that of claims 1 and 8.

However, Goodman in view of Mehrara in view of Haber does not disclose the following:
and wherein the task dependencies are generated by a compiler during compile-time.
Nonetheless, this feature would have been made obvious, as evidenced by Chen.
(Chen discloses that the task dependencies are generated by a compiler during compile-time [0004, 0141] – see relevant citations about compiler below: 
“weighting, by the compiler, nodes and edges in the call graph to generate a weighted call graph” [0004]
“Each call graph edge is weighted according to a number of calls between the nodes associated with the edge. This information may all be determined statically by the compiler at compile time by analyzing the original code and determining the size of the portions of code in the compiled code that correspond to the nodes in the global call graph and determining an estimate of the number of calls anticipated between nodes, such as based on iterations in loops referencing portions of code, or the like” [0141])
Evidence of Chen suggests that weights can be updated for edges in the graph of Goodman in view of Mehrara in view of Haber.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Goodman in view of Bak in view of Haber with the teachings of Chen. 
The prima facie case of obviousness would have been the same as that of claims 1 and 8.
Claim(s) 7 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Goodman in view of Bak in view of Haber in view of Chen in view of Suzuki (Pub. No. US2015/0082314; hereinafter Suzuki).
Regarding claims 7 and 14, Goodman in view of Bak in view of Haber in view of Chen does not disclose the following: 
wherein the task order is determined using a depth-first search, performed on the directed graph.  
Nonetheless, this feature would have been made obvious, as evidenced by Suzuki.
(Suzuki teaches that the task order is determined [0207], e.g. “The task sort execution section 47 sequences each of tasks in a task set by sorting the tasks on the basis of task-set parameters. For example, the task sort execution section may perform topological sorting through which each of tasks is rearranged so as to be arranged anterior to any one of dependency-destination tasks associated with the each of the tasks on the basis of dependency relations among the tasks” [0207], using a depth-first search, performed on the directed graph, e.g. “an algorithm using the depth-first search is applicable” [0207])
This depth-first search taught by Suzuki is a well-known searching method that can be applied to the task order and directed graph of Goodman in view of Mehrara in view of Haber in view of Chen.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Goodman in view of Mehrara in view of Haber in view of Chen with the teachings of Suzuki. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation.
The motivation would have been to benefit from “an algorithm which realizes such a topological sorting” [0207 – Suzuki].

Response to Arguments
 Applicant’s arguments/remarks, see “REMARKS”, filed May 20, 2022, with respect to claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20 have been respectfully considered. However, the arguments are moot in view of a new grounds of rejection. 
First, Examiner used prior art teachings of Mehrara et al. (Pub. No. US2015/0046684; hereinafter Mehrara) in order to discloses the new limitation “wherein at least one of the first set of edge weights is modified after the execution of the highest ordered task”. 
Given the broadest reasonable interpretation, a first set of edge weights are modified after a task/thread execution, thereby resulting in a second set of edge weights.
Therefore, modified first set of edge weights equals second set of edge weights. 
Accordingly, prior art Mehrara discloses modifying a first set of edge weights in the manner claimed by Applicant, with evidence of modifying a first set of edge weights [0077] after executing a task/thread [0076], e.g. “A thread that executes strand 760 may thus issue load instructions 702, 704, and 706 and then release hardware resources allocated to that thread by executing yield 762” [0076].
Next, Examiner applied teachings of Chen et al. (Pub. No. US2018/0136918; hereinafter Chen) to meet the amended claim limitations, with prima facie case of obviousness also establish. Based on the teachings of this new prior art of record, Examiner maintains rejection of the claims under 35 U.S.C. 103.
Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20 are unpatentable over prior art combinations of record.  
Examiner further suggests that Applicant amend the claims to overcome the current rejections set forth, as well as all prior art of record. 

Conclusion  
The prior arts used for this office action were the most substantial for this rejection. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        February 9, 2022

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199